DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a carrier” in line 3, and “an adhesive layer” in line 5. Claim 15, which claim 24 is dependent from, also recites “a carrier” in line 2, and “an adhesive layer” in line 7. It is unclear if same elements are intended to claim. For the purpose of compact prosecution, the examiners assumes same elements were claimed.
Claims 25-27 are rejected since they inherit the deficiencies from the claim which they are dependent from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (U.S. Patent No 10,487,987).
Regarding to claim 28, Jiang teaches an LED filament comprising:
a carrier composed of a material transparent to electromagnetic radiation (Fig. 49G, element 4202b, column 64, lines 18-19);
two electrical terminals on the carrier (Fig. 49G, elements 410/412, column 62, lines 9-10); and
at least two radiation-emitting semiconductor chips arranged on the carrier (Fig. 49G, element 402/404, column 62, line 5),
wherein the semiconductor chips are connected in electrically conductive manner to the electrical terminals (Fig. 49G, the semiconductor chips are connected in electrically conductive manner to the electrical terminals via wires 440),
wherein undersides of the semiconductor chips are connected by way of an adhesive layer to the carrier (Fig. 49G, element 4201b
wherein the adhesive layers comprise a first conversion material (column 64, lines 15-17),
wherein the first conversion material is configured to shift at least a portion of a wavelength of a radiation from the semiconductor chip (phosphor layer is conversion material layer configured to shift a wavelength of light),
wherein the semiconductor chips comprise a conversion layer on upper sides and on lateral areas (Fig. 49G, element 4201a, column 64, line 15),
wherein the conversion layers are configured to shift at least a portion of the wavelength of the radiation from the semiconductor chips (phosphor layer is conversion material layer configured to shift a wavelength of light),
wherein the carrier comprises receptacle regions (Fig. 49G, regions from halfway between two chips to halfway between another two chips is one receptacle region, please see the attached reproduced figure below),
wherein the receptacle regions comprise lateral areas and a basal area(Fig. 49G, receptacle regions comprise lateral areas, which are the areas between the chips, and basal area, which the chips are located on. Please see the attached reproduced figure below), and
wherein at least one semiconductor chip is arranged on the basal area (Fig. 49G, semiconductor chip is arranged on the basal area. Please see the attached reproduced figure below).

    PNG
    media_image1.png
    739
    1302
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent No. 10,487,987) in view of Pindl et al. (U.S. Patent No. 9,281,453).
Regarding to claim 15, Jiang teaches an LED filament comprising:
a carrier composed of a material transparent to electromagnetic radiation (Fig. 49G, element 4202b, column 64, lines 18-19);
two electrical terminals located on the carrier (Fig. 49G, elements 410/412
at least two radiation-emitting semiconductor chips arranged on the carrier (Fig. 49G, element 402/404, column 62, line 5),
wherein the semiconductor chips are connected in electrically conductive manner to the electrical terminals (Fig. 49G),
wherein undersides of the semiconductor chips are connected by way of an adhesive layer to the carrier (Fig. 49G, element 4201b; column 64, lines 15-17),
wherein the adhesive layers comprise a first conversion material (column 64, lines 15-17),
wherein the first conversion material is configured to shift at least a portion of a wavelength of a radiation from the semiconductor chip (phosphor layer is conversion material layer configured to shift a wavelength of light),
wherein the semiconductor chips comprise a conversion layer on upper sides and on lateral areas (Fig. 49G, element 4201a, column 64, line 15),
wherein the conversion layers are configured to shift at least a portion of the wavelength of the radiation from the semiconductor chips (phosphor layer is conversion material layer configured to shift a wavelength of light),
wherein a transparent matrix material mixed with a second conversion material covers the semiconductor chips (Fig. 49G, column 61, lines 22-24, transparent matrix material, which inorganic oxide nanoparticles 426, mixed with a second conversion material, which phosphor 424 in binding material 422, covers the semiconductor chips 402/404).
Jiang does not disclose sedimented conversion layers with an increased concentration of the second conversion material cover the upper sides and lateral areas of the semiconductor chips.

Regarding to claim 16, Jiang teaches the carrier comprises receptacle regions (Fig. 49G, regions from halfway between two chips to halfway between another two chips is one receptacle region), wherein the receptacle regions comprise lateral areas and a basal area(Fig. 49G, receptacle regions comprise lateral areas, which are the areas between the chips, and basal area, which the chips are located on), and wherein at least one semiconductor chip is arranged on the basal area (Fig. 49G, semiconductor chip is arranged on the basal area).

    PNG
    media_image1.png
    739
    1302
    media_image1.png
    Greyscale

Regarding to claim 20, Jiang teaches the semiconductor chips are connected by way of bonding wires in electrically conductive manner to one another and to the electrical terminals, and wherein in particular matrix material covers the bonding wires (Fig. 49G, element 440).
Regarding to claim 23, Jiang teaches the semiconductor chips are configured to emit the radiation in all directions (Fig. 49G, semiconductor chips are surrounded by conversion material, and configured to emit the radiation in all directions).
Regarding to claim 24, insofar as the claim can be understood in view of the 112(b) rejection presented above, Jiang teaches a method for producing the LED filament according to claim 15, the method comprising (the method steps are not claimed to impart in a specific order):
providing a carrier with the two electrical terminals, wherein the carrier is composed of the material transparent to electromagnetic radiation (Fig. 49G, carrier with the two electrical terminals 410/412, the carrier is composed of the material transparent to electromagnetic radiation);
applying an adhesive layer on the carrier at least in two sections, wherein the adhesive layer comprises the first conversion material (Fig. 49G, applying adhesive layer 4201b on the carrier at least in two sections, wherein the adhesive layer comprises the first conversion material);
placing the radiation-emitting semiconductor chips onto the adhesive layer of the two sections, wherein the undersides of the semiconductor chips are connected by way of the adhesive layer to the carrier (Fig. 49G, placing the radiation-emitting semiconductor chips 402/404 onto the adhesive layer of the two sections, the undersides of the semiconductor chips are connected by way of the adhesive layer to the carrier);
connecting the semiconductor chips by way of electrical lines to the electrical terminals (Fig. 49G, connecting the semiconductor chips by way of electrical lines 440 to the electrical terminals); and
applying the matrix material comprising the second conversion material to the semiconductor chips, wherein the second conversion material is deposited on the upper sides and the lateral areas of the semiconductor chips forming the conversion layer, and wherein the matrix material is transparent to the electromagnetic radiation (Fig. 49G, applying the matrix material 4201a comprising the second conversion material to the semiconductor chips, wherein the second conversion material is deposited on the upper sides and the lateral areas of the semiconductor chips 402/404  forming the conversion layer, the matrix material is transparent to the electromagnetic radiation).
Claims 17-19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent No 10,487,987) and Pindl et al. (U.S. Patent No. 9,281,453), as applied to claim 15 above, further in view of Athalye (U.S. Patent Application Publication No 2015/0211723).
Regarding to claim 17, Jiang teaches the receptacle regions are arranged in a basal region of a receptacle space (Fig. 49G). Jiang as modified does not disclose the receptacle space is delimited by side walls, wherein a partition is configured between two receptacle regions, and wherein a height of the partition is less than a height of the side walls of the receptacle space. Athalye teaches a receptacle space is delimited by side walls, wherein a partition is configured between two receptacle regions, and wherein a height of the partition is less than a height of the side walls of the receptacle space (Fig. 9, receptacle space 184 is delimited by side walls 186, partition 128 is configured between two receptacle regions, and a height of the partition is less than a height of the side walls of the receptacle space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Athalye to configure a partition between two receptacle regions such that a receptacle space is delimited by side walls of the partition, and a height of the partition is less than a height of the side walls of the receptacle space, in order to prevent interferences of lights among the LEDs.

    PNG
    media_image2.png
    777
    1293
    media_image2.png
    Greyscale

Regarding to claim 18, Athalye teaches the partitions terminate above a height of an upper side of the semiconductor chips (Fig. 9, the partitions are higher than the chip 127).
Regarding to claim 19, Jiang does not disclose the lateral areas of the receptacle regions incline outwardly. Athalye teaches the lateral areas of the receptacle regions incline outwardly (Fig. 9, the openings 184 include flared surface 186 that widens as the aperture 184 extends away from the carrier 129, thus the lateral areas of the receptacle regions incline outwardly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    PNG
    media_image3.png
    273
    234
    media_image3.png
    Greyscale


Regarding to claim 21, Jiang as modified does not disclose the carrier is composed of a molding material. Athalye teaches the carrier is composed of a molding material (Fig. 8, element 182). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Athalye to configure the carrier composed of a molding material in order to increase reliability.
Regarding to claim 25, Jiang as modified does not disclose the carrier is composed of a molding material, and wherein the carrier is molded onto the electrical terminals. Athalye teaches the carrier is composed of a molding material (Fig. 8, element 182.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent No 10,487,987) and Pindl et al. (U.S. Patent No. 9,281,453), as applied to claims 15 and 24 above, further in view of Izuno et al. (U.S. Patent No. 7,811,946).
Regarding to claim 22, Jiang as modified does not disclose the electrical terminals are composed of metal strips embedded into the carrier. Izuno teaches electrical terminals are composed of metal strips embedded into the carrier (Fig. 4C, column 11, lines 34-35, electrical terminals 4 are composed of metal strips embedded into the carrier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Izuno to compose the electrical terminals of metal strips embedded into the carrier in order to increase reliability.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent No 10,487,987) and Pindl et al. (U.S. Patent No. 9,281,453), as applied to claims 15 and 24 above, further in view of Sorg (U.S. Patent No. 7,102,213).
Regarding to claim 26, Jiang as modified does not disclose the electrical terminals are constituents of a leadframe, wherein the carrier made of the molding material is molded onto the constituents, and wherein the constituents are then separated from the leadframe. Sorg teaches electrical terminals are constituents of a leadframe, wherein the carrier made of the molding material is molded onto the constituents, and wherein the constituents are then separated from the leadframe (Fig. 5B, column 4, lines 35-50). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Sorg to configure electrical terminals constituents of a leadframe, the carrier made of the molding material molded onto the constituents, and the constituents are then separated from the leadframe in order to increase reliability.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent No 10,487,987), as applied to claim 28 above, in view of Athalye (U.S. Patent Application Publication No 2015/0211723).
Regarding to claim 29, Jiang teaches the receptacle regions are arranged in a basal region of a receptacle space (Fig. 49G). Jiang does not disclose the receptacle space is delimited by side walls, wherein a partition is configured between two receptacle regions, and wherein a height of the partition is less than a height of the side walls of the receptacle space. Athalye teaches a receptacle space is delimited by side walls, wherein a partition is configured between two receptacle regions, and wherein a height of the partition is less than a height of the side walls of the receptacle space (Fig. 9, receptacle space 184 is delimited by side walls 186, partition 128 is configured between two receptacle regions, and a height of the partition is less than a height of the side walls of the receptacle space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Athalye to configure a partition between two receptacle regions such that a receptacle space is delimited by side walls of the partition, and a height of the partition is less than a height of the side walls of the receptacle space in order to prevent interference of light among the LEDs.

    PNG
    media_image2.png
    777
    1293
    media_image2.png
    Greyscale

Regarding to claim 30, Athalye teaches the partitions terminate above a height of an upper side of the semiconductor chips (Fig. 9, the partitions are higher than the chip 127).
Regarding to claim 31, Athalye teaches the lateral areas of the receptacle regions incline outwardly (Fig. 9, the openings 184 include flared surface 186 that widens as the aperture 184
extends away from the carrier 129, thus the lateral areas of the receptacle regions incline outwardly).

    PNG
    media_image3.png
    273
    234
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 27, the prior art fails to anticipate or render obvious the claimed limitations including “before separating the constituents from the leadframe, checking functionality of the semiconductor chips interconnected between the electrical terminals, and separating only the electrical terminals of viable arrangements of semiconductor chips from the leadframe” in combination with the limitations recited in claims 15, 24, 25, and 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VU A VU/Primary Examiner, Art Unit 2828